Citation Nr: 0003588	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  96-11 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease at L5-S1, currently evaluated as 20 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from July 1982 to March 1990.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a June 1995 rating 
decision of the New York, New York Regional Office which, in 
pertinent part, granted service connection for degenerative 
disc disease at L5-S1 and assigned a 10 percent disability 
evaluation.  A September 1996 rating decision increased the 
disability evaluation assigned for the veteran's service-
connected lumbar spine disorder to 20 percent effective March 
14, 1994.  In May 1998, the Board remanded this appeal to the 
RO to schedule the veteran for a travel board hearing before 
a member of the Board.  In January 1999, this case was 
transferred to the Wichita, Kansas Regional Office 
(hereinafter "the RO").  


REMAND

The veteran asserts on appeal that he is entitled to an 
increased disability evaluation for his service-connected 
degenerative disc disease at L5-S1.  In reviewing the record, 
the Board notes that the veteran was last afforded a 
Department of Veterans Affairs (hereinafter "VA") spine 
examination in May 1996.  At that time, the veteran 
complained of low back pain which was quite constant as well 
as bilateral lower extremity radiation to the mid leg.  He 
also reported that he had numbness and tingling as well as 
trouble bending with heavy lifting.  The examiner reported 
that there were no postural abnormalities or fixed 
deformities of the lumbosacral spine.  It was noted that some 
lumbar spasms were present.  As to range of motion, the 
examiner reported that flexion was 80 degrees, backward 
extension was 10 degrees, left lateral flexion was 20 
degrees, right lateral flexion was 20 degrees and rotation to 
the left and right was 35 degrees.  The examiner indicated 
that there was no objective evidence of pain on motion.  The 
examiner noted that the veteran's reflexes were within normal 
limits, bilaterally.  It was further reported that a June 
1994 computerized tomography scan of the lumbosacral spine 
showed decreased disc space at L5-S1 and a December 1994 
magnetic resonance imaging study reported degenerative disc 
disease at L4-L5.  The examiner indicated that a May 1996 X-
ray of the lumbosacral spine was negative.  The diagnoses 
included herniated nucleus pulposus at L5-S1 and degenerative 
disc disease at L4-L5.  

Additionally, the Board observes that a September 1996 
private treatment report from Richard P. Crane, M.D., 
indicated that the veteran had a history of L4-L5 disease.  
It was noted that the veteran reported increasing pain in the 
lower back that began following an injury at work in March 
1996.  The impression included discogenic disease.  An April 
1996 report from Merritt B. Shobe, M.D., noted that the 
veteran was seen in April 1996 and that he gave a history of 
back pain which began on March 28, 1996.  It was reported 
that the veteran had right sciatica and a past history of 
problems.  Dr. Shobe noted that his examination showed normal 
lordosis and no spasms.  Dr. Shobe also indicated that except 
for forced flexion, motion was normal.  It was observed that 
the veteran's reflexes were normal and that there was no 
sensory loss.  

Further, the Board notes that at the June 1999 hearing before 
a member of the Board, the veteran specifically testified 
that he had pain on motion of his lumbar spine.  He also 
reported that he had constant muscle spasms.  The veteran 
noted that he could have sharp pains which would radiate 
around the lower back and into the buttocks and his left leg 
and thigh.  He also reported that he had a little bit of loss 
of feeling.  The veteran stated that such symptomatology had 
been constant for the previous several months.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") has held that 
in assigning a disability evaluation, the VA must consider 
the effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet.App. 202 (1995); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991); 38 C.F.R. §§ 4.40, 4.45 (1995).  The Court has also 
held that the Board is prohibited from reaching its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991).  Further, when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Halstead v. Derwinski, 3 Vet.App. 213 
(1992).  Given the nature of the veteran's contentions, his 
testimony as to pain on motion of the lumbar spine subsequent 
to the most recent May 1996 VA spine examination, the 
evidence of a possible intercurrent injury, and in 
consideration of the Court's holdings in DeLuca, Schafrath, 
Colvin and Halstead, the Board concludes that an additional 
VA examination would be helpful in resolving the issue raised 
by the instant appeal.  

The Board observes that treatment records subsequent to 
September 1996, except for private treatment records dated in 
May 1999 referring to another disorder, have neither been 
requested nor incorporated into the record.  The Board is of 
the view that an attempt should be made to obtain any recent 
treatment records of possible pertinence to the veteran's 
claim.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his service-connected 
disorder from September 1996 to the 
present.  Upon receipt of the requested 
information, the RO should contact the 
identified facilities and request that 
all available pertinent clinical 
documentation be forwarded for 
incorporation into the record.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the present nature and 
severity of his service-connected 
degenerative disc disease at L5-S1.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
specifically indicate, in degrees, the 
extent to which there is any limitation 
of motion of the lumbar spine to include 
the active and passive ranges of motion 
and any limitation of function of the 
parts affected by limitation of motion.  
Normal motion capabilities should also be 
specified.  The examiner should express 
an opinion, if possible, as to the degree 
of disability attributable solely to the 
veteran's service-connected degenerative 
disc disease at L5-S1, as opposed to the 
impairment due to any intercurrent back 
injury which may have occurred in March 
1996.  A complete rationale for any 
opinion expressed should be provided.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issue on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




